Citation Nr: 1760408	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-09 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for Parkinson's disease, including as secondary to the service-connected traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1966 to May 1969, and November 1970 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his March 2014 VA Form 9, the Veteran requested a Board videoconference hearing.  However, in February 2017, the Veteran withdrew his request for a Board hearing.  His hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress disorder (PTSD) with a TBI.

2.  The probative medical evidence demonstrates that the Veteran's current Parkinson's disease followed a severe service-connected TBI and there is no clear evidence to the contrary.


CONCLUSION OF LAW

The criteria to establish service connection for Parkinson's disease as secondary to a service-connected TBI have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.310 (d) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017).  Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Laws and Regulations - Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Applicable regulations establish a presumption that certain disorders following a service-connected TBI are the proximate result of that in-service injury.  Specifically, 38 C.F.R. § 3.310(d) provides that, in the absence of clear evidence to the contrary, Parkinsonism, including Parkinson's disease, shall be held to be the proximate result of a service-connected TBI where the disorder follows a moderate or severe TBI.  In determining the severity of a TBI, VA will consider several factors, including whether the veteran suffered a loss of consciousness (LOC) and the duration of the LOC.  See 38 C.F.R. § 3.310(d)(3)(i).  The determination of the severity level under this section is based on the TBI symptoms at the time of the injury or shortly thereafter, rather than the current level of functioning.  38 C.F.R. § 3.310(d)(3)(ii).  Further, VA will not require that the TBI meet all of the criteria listed under a certain severity level, in order to classify the TBI at that severity level.  Id.  If a TBI meets the criteria in more than one category of severity, then VA will rank the TBI at the highest level in which a criterion is met, except where the qualifying criterion is the same at both levels.  Id.  The provision defines a moderate TBI as including a LOC lasting greater than thirty minutes, but less than twenty-four hours. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Service Connection Claim for Parkinson's Disease - Analysis

The Veteran asserts that he has Parkinson's disease, which is related to, or caused by, his TBI.  

Here, service connection had been in effect for PTSD with a TBI since April 2009 based in part on TBIs incurred during active service.  Additionally, the Veteran is currently diagnosed with Parkinson's disease.  See July 2010 Parkinson's Disease Disability Benefits Questionnaire.

With regard to the issue of etiology, the record contains two medical opinions.  The Veteran was afforded a VA neuropsychology examination in August 2011.  The VA examiner, a psychologist, stated that the Veteran incurred three head injuries during service, two of which were classified as severe.  The first head injury occurred when the Veteran was "dropped on concrete" and was unconscious for more than a day.  The second head injury occurred when the Veteran was in a car accident and was unconscious for two days.  The third head injury occurred when the Veteran was hit in the face and head by an attacker's fists, resulting in no loss of consciousness, one hour of disorientation, and no amnesia.  According to 38 C.F.R. § 3.110(d)(3)(i), the Veteran's first two head injuries resulted in severe TBIs and the third head injury resulted in a mild TBI.  The Board finds the opinion adequate to decide the claim.  Moreover, the examiner's opinion was based on a complete review of the Veteran's claims file, a cognitive screening examination, clinical interview and review of the Veteran's medical record.  The Board finds this opinion not only adequate, but highly probative on the issue of whether the Veteran's Parkinson's disease followed a moderate or severe TBI.

In a separate August 2011 VA TBI examination report, a different VA examiner, a medical doctor, stated that the Veteran's Parkinson's disease was not due to the service-related TBI.  However, no reasons were given to support this etiology opinion and the examiner specifically noted that he did not review the Veteran's medical records.  Therefore, this conclusory opinion carries no probative value.  Stelf v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is accorded no weight).  

Accordingly, the only competent and probative medical opinion weighs in favor of the claim.  The probative evidence establishes that the Veteran developed Parkinson's disease following a severe, service connected TBI, and there is no clear evidence to the contrary.  Thus, the facts of this case fall within the scope of the presumption under 38 C.F.R. § 3.310(d).  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current Parkinson's disease is the proximate result of the service-connected severe TBI.  Therefore, service connection is granted.

ORDER

Service connection for Parkinson's disease, secondary to a service-connected TBI, is granted.


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


